—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was a messenger whose responsibilities included picking up and delivering documents in the New York City area. Claimant was discharged for failing to follow his supervisor’s instructions to pick up specific plans by the end of the day. Claimant had been given a written warning two days before this incident about his failure to follow instructions. Claimant’s supervisor testified that he had informed claimant of the importance of getting the plans that day; claimant even testified that he understood this. Each time he was reminded of this assignment, however, claimant told his supervisor that there was too much traffic and no place to park and, therefore, he would not have time. Claimant’s supervisor still insisted that, despite these difficulties, claimant get the plans. Claimant not only had been given this assignment several times throughout the day, but when he was told the last time he still had over an hour left to work. Given these facts, we find substantial evidence in the record to support the decision of the Unemployment Insurance Appeal Board that claimant’s actions amounted to misconduct and thereby disqualified him from receiving unemployment insurance benefits (see, Matter of Centineo [Levine], 53 AD2d 759; Matter of Graziose [Levine] 50 AD2d 1030).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.